Citation Nr: 1137392	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  10-31 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jacob Bernhardt, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the Veteran's claim of entitlement to service connection for PTSD.  Jurisdiction has since been transferred to the RO in Boise, Idaho.

In August 2009, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claims folder.  

On June 11, 2010, the Board issued a decision which denied the Veteran's claim. 

In August 2010, the Veteran filed a motion for reconsideration of the Board's June 2010 decision.  However, in light of the action taken below, the Veteran's motion is rendered moot.


FINDINGS OF FACT

1.  In a decision dated June 11, 2010, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  

2.  An April 25, 2007, notation regarding concession of the Veteran's reported PTSD stressors made by Regional Office staff was not considered by the Board in its June 2010 decision.

3.  The Veteran has been diagnosed with PTSD that is medically attributed to a stressor he experienced during his service.



CONCLUSIONS OF LAW

1.  The June 11, 2010, Board decision denying service connection for PTSD is vacated.  38 C.F.R. § 20.904(a) (2010). 

2.  PTSD was incurred as a result of the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons expressed immediately below, the Board will to vacate its prior decision and readdress the Veteran's claim of entitlement to service connection for PTSD.

ORDER OF VACATUR

Board decisions are to be based on the entire record in the proceeding and upon consideration of evidence and material of record and applicable provisions of law and regulation.  Each Board decision shall contain a written statement of the Board's findings and conclusions and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  38 U.S.C.A. § 7104. 

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, if, in rendering the decision, there was a denial of due process of law.  38 C.F.R. 20.904(a).  

The June 11, 2010, Board decision did not address an April 25, 2007, notation of record in which Regional Office staff conceded the Veteran's reported PTSD stressors in scheduling him for a VA psychiatric examination.  This omission constitutes a denial of due process, as without addressing this notation, the Board decision did not contain adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented in the record.  Thus, in accordance with 38 C.F.R. § 20.904, the Board's June 11, 2010, decision is hereby VACATED and a new decision will be issued. 

DECISION ON THE MERITS

In light of the favorable disposition, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, § 3.304(f)(3), which provides as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 12, 2010; were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

Id. at 39, 843.
Here, the Veteran's claim was appealed to the Board before July 12, 2010, and, by virtue of vacating the June 11, 2010, Board decision, his claim has not yet been finally decided by the Board.  In addition, the Veteran asserts that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments.  Accordingly, the Board finds that the amendments to 38 C.F.R. § 3.304(f) are applicable in this case.  

In support of his claim for service connection for PTSD, the Veteran cites several stressors related to the generally tense atmosphere when he was stationed in the Philippines from May 1971 to December 1971 at the United States Naval Base at Subic Bay.  In his August 2009 testimony before the Board, the Veteran explained that the Naval Base at Subic Bay served as the ammunition storage center for the United States for that region of the Pacific.  He testified that while he was stationed on guard duty he was exposed to hostile gunfire from intruders attempting to raid the ammunition bunkers.  The Veteran stated that on one occasion he was ordered to fire upon unarmed villagers who were stealing military property (fencing materials), and although he fired into the air, other soldiers killed all the villagers.  

In addition to his personal testimony, the Veteran has submitted written statements from several of the men with whom he served, which serve to corroborate the Veteran's account of the hostile environment in Subic Bay.  Moreover, as described above, the RO has conceded the occurrence of the Veteran's stressors.

In short, the stressors reported by the Veteran are the type contemplated by 38 C.F.R. §3.304(f)(3), and are consistent with the places, types, and circumstances of the Veteran's service.  Accordingly, the Veteran's lay testimony is sufficient to establish the occurrence of the claimed in-service stressors.  

The remaining question before the Board, therefore, is whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  A review of the record reflects that on VA examination in January 2006, the Veteran was diagnosed with PTSD based upon stressors related to interaction with hostile forces during his service in Subic Bay.  In addition, VA treatment records reflect that the Veteran has undergone therapeutic treatment for PTSD based upon stressors related to his service in Subic Bay.  The Board acknowledges that the December 2008 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  On balance, however, the record supports a finding of a diagnosis of PTSD based upon the Veteran's confirmed stressors.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals are experts and are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).

Because the Veteran's PTSD diagnosis was based, at least in part, on corroborated stressors, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD is due to a corroborated stressor event during his service.  Therefore, the Board finds that service connection for PTSD is warranted.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The June 11, 2010, Board decision denying entitlement to service connection for PTSD is VACATED.

Service connection for PTSD is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


